Citation Nr: 0112247	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-16 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1988 to June 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1999 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, a compensable 
disability rating for gastroesophageal reflux disease (GERD) 
was denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
to provide a medical examination when such examination is 
necessary to make a decision on the claim.  Id. at § 3(a) (to 
be codified as amended at 38 U.S.C. § 5103A).  After a review 
of the evidence, the Board is of the opinion that a remand is 
required to comply with the duty to assist the veteran in 
development of his claim for VA compensation.  The Board 
notes that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  

The claims folder contains correspondence from the Pensacola, 
Florida, VA Outpatient Clinic indicating that the veteran had 
several upcoming outpatient appointments in February 2000.  
However, a copy of the medical records pertaining to this 
treatment is not presently associated with the claims folder.  
On the contrary, the most recent pertinent record of VA 
treatment is a July 1999 outpatient record indicating that 
his GERD was "controlled."  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of the VA, an attempt to obtain those reports 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, they must be obtained.  
Id.

Additionally, while the evidence shows that the veteran has 
sought VA treatment for his GERD, he has not had a VA 
compensation and pension examination in conjunction with his 
current claim.  The duty to assist requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  Accordingly, the Board is of the opinion that a new 
examination that accounts for the veteran's medical history 
would be probative to ascertain the level of disability 
attributed solely to his GERD.  

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all health care providers 
that have treated the veteran for his 
GERD since July 1999.  After securing the 
necessary release[s], the RO should 
obtain these records.  The RO should 
document its efforts to obtain the 
requested information.  If any requested 
evidence is not available, the RO should 
notify the veteran as mandated by the 
Veterans Claims Assistance Act of 2000. 

2.  Thereafter, the RO should schedule 
the veteran for a VA gastrointestinal 
examination with an appropriate VA 
physician to determine the current 
severity of his service-connected GERD.  
The claims folder, along with all 
additional evidence obtained pursuant to 
the requests above, must be available to 
the examiner for review in conjunction 
with the examination.  Prior to the 
scheduling of the examination, the RO 
should apprise the veteran of the 
consequences of a failure to report for 
the VA examination, pursuant to 38 C.F.R. 
§ 3.655.  All communications with the 
veteran must be documented.

The examiner should review the results of 
any testing prior to completion of the 
report.  A complete rationale for all 
conclusions reached should be recorded.  
Specifically the examiner should provide 
the following information:

a)  The examiner should state the 
current severity of the veteran's 
GERD.  Specifically, the examiner 
should state whether there is 
objective evidence of epigastric 
distress, dysphagia, pyrosis, 
regurgitation, substernal pain, or 
arm or shoulder pain.
 
b)  The examiner should also note 
whether there are any 
gastrointestinal disabilities or 
disorders that are not due to the 
veteran's GERD and provide an 
appropriate diagnosis.  If any 
disabilities or disorders are found 
which are not related to GERD, the 
examiner should provide an opinion 
as to the etiology and onset of such 
disability or disorder.  

c) The examiner should also indicate 
if there is any impairment of 
health, supported by adequate 
pathology, due to the veteran's 
GERD.  

If these matters cannot be medically 
determined without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  Following completion of the 
foregoing, the RO should review the 
evidence.  Then, the RO should 
readjudicate the issue on appeal.  If the 
veteran's claim remains denied, the RO 
should provide the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them the opportunity to respond.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is hereby informed that if he has additional 
pertinent evidence, he should submit that evidence to the RO.  

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
her claims.  See 38 C.F.R. § 3.655 (a) and (b).  (When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




